 

EXHIBIT 10.1

HEALTH CARE REIT, INC.

2013-2015 LONG-TERM INCENTIVE PROGRAM


1.                   PURPOSE

This 2013-2015 Long-Term Incentive Program (the “Program”) is adopted pursuant
to the Amended and Restated Health Care REIT, Inc. 2005 Long-Term Incentive Plan
(the “Equity Plan”) and is intended to provide an incentive for superior work
and to motivate executives and employees of Health Care REIT, Inc. (the
“Company”) toward even higher achievement and business results, to tie their
goals and interests to those of the Company and its stockholders and to enable
the Company to attract and retain highly qualified executives and employees. 
The Program is for the benefit of Participants (as defined below).


2.                   DEFINITIONS.  CAPITALIZED TERMS USED HEREIN WITHOUT
DEFINITIONS SHALL HAVE THE MEANINGS GIVEN TO THOSE TERMS IN THE EQUITY PLAN.  IN
ADDITION, AS USED HEREIN:

“Award” means a grant to a Participant hereunder.

“Award Notice” means a notice or agreement provided to a Participant that sets
forth the terms, conditions and limitations of the Participant’s participation
in this Program, including, without limitation, the Participant’s Target Award.

“Cause” for termination of the Participant’s employment for purposes of Section
6 means: (a) if the Participant is a party to an employment agreement with the
Company immediately prior to such termination, and “Cause” is defined therein,
then “Cause” shall have the meaning set forth in such employment agreement, or
(b) if the Participant is not party to an employment agreement with the Company
immediately prior to such termination or the Participant’s employment agreement
does not define “Cause,” then “Cause” shall mean: (i) gross negligence or
willful misconduct by the Participant in connection with the performance of his
or her material duties as an employee of the Company or any Subsidiary; (ii) a
breach by the Participant of any of his or her material duties as an employee of
the Company or any Subsidiary and the failure of the Participant to cure such
breach within 30 days after written notice thereof by the Company or any
Subsidiary; (iii) conduct by the Participant against the material best interests
of the Company or any Subsidiary or a material act of statutory or common law
fraud against the Company, any Subsidiary or the employees of either the Company
or any Subsidiary; or (iv) indictment of the Participant of a felony or a
misdemeanor involving moral turpitude and such indictment has a material adverse
effect on the interests or reputation of the Company or any Subsidiary.

“Change in Corporate Control” shall have the same meaning as set forth in
Section 10.1(a) (but substituting “fifty percent (50%)” for “twenty percent
(20%)”) and Section 10.1(c) of the Equity Plan.

“Class A Participant” means the Chairman and Chief Executive Officer.

“Class B Participant” means a Participant who is an Executive Vice President.

“Class C Participant” means a Participant who is a Senior Vice President.

“Code” means the Internal Revenue Code of 1986, as amended.

“Disability” for termination of the Participant’s employment for purposes of
Section 6 means (a) if the Participant is a party to an employment agreement
with the Company immediately prior to such termination, and “Disability” is
defined therein, then “Disability” shall have the meaning set forth in such
employment agreement, or (b) if the Participant is not party to an employment
agreement with the Company that defines “Disability,” then “Disability” shall
have the same meaning as defined in the Equity Plan.

“Dividend Value” means the aggregate amount of dividends and other distributions
paid on one Share for which the record date occurred on or after the first day
of the Performance Period and prior to the Issuance Date for the Performance
Period (excluding dividends and distributions paid in the form of additional
Shares).

“Earned Award” means, with respect to a Participant, the actual number of shares
of Restricted Stock that were earned by such Participant pursuant to this
Program at the end of the Performance Period.

“EBITDA” means earnings before interest, taxes, depreciation and amortization of
the Company, as adjusted and calculated in accordance with the Company’s
accounting principles.



 

--------------------------------------------------------------------------------

 

 

“Equity Plan” means the Amended and Restated Health Care REIT, Inc. 2005
Long-Term Incentive Plan, as amended from time to time.

“FAD” means normalized funds available for distribution of the Company, as
adjusted and calculated in accordance with the Company’s accounting principles.

“FFO” means normalized funds from operations, as adjusted and calculated in
accordance with the Company’s accounting principles.

“Good Reason” for termination of the Participant’s employment for purposes of
Section 6 means: (a) if the Participant is a party to an employment agreement
with the Company immediately prior to such termination, and “good reason” is
defined therein, then “Good Reason” shall have the meaning set forth in such
employment agreement, or (b) if the Participant is not party to an employment
agreement with the Company immediately prior to such termination and/or the
Participant’s employment agreement does not define “Good Reason”:  (i) a
substantial adverse change, not consented to by the Participant, in the nature
or scope of the Participant’s responsibilities, authorities, powers, functions,
or duties; (ii) a breach by the Company of any of its material obligations
hereunder; or (iii) a material change in the geographic location at which the
Participant must perform his or her services.  Unless otherwise provided in an
employment agreement to which the Participant is a party immediately prior to
such termination, to constitute “good reason termination,” the Participant
must:  (1) provide written notice to the Company within 90 days of the initial
existence of the event constituting “Good Reason;” (2) may not terminate his or
her employment unless the Company fails to remedy the event constituting “Good
Reason” within 30 days after such notice has been given; and (3) the Participant
must terminate employment with the Company no later than 30 days after the end
of the 30-day period in which the Company fails to remedy the event constituting
“Good Reason.”

“Participant” means an executive or employee of the Company or any Subsidiary
selected by the Compensation Committee to participate in the Program.

“Performance Peers” means HCP, Inc. and Ventas, Inc.

“Performance Period” means the period commencing on January 1, 2013 and
concluding on the earlier of (i) December 31, 2015, or (ii) a Change in
Corporate Control.

“Program” means this Health Care REIT, Inc. 2013-2015 Long-Term Incentive
Program, as amended from time to time.

“Qualified Termination” means termination of a Participant’s employment for Good
Reason, by reason of the Participant’s death, Disability, by the Company without
Cause, Retirement and in the case of a Participant who is party to an employment
agreement with the Company, a non‑renewal by the Company of the term of such
agreement.

“Retirement” means the voluntary termination of employment by a Participant
after attaining age 55 and if the sum of the Participant’s age and years of
service to the Company is equal to 65 or more; provided that the Participant
delivers to the Company, at least six months (90 days in the case of the Class A
Participant) prior to the date of his or her retirement, written notice
specifying such retirement date and the Participant remains in the continuous
service of the Company from the date the notice is provided until his or her
retirement date.

“Share Price” means the average of the closing prices per Share for the last 20
trading days for each calendar year in the Performance Period; provided that (i)
if the determination date is the date upon which a Change in Corporate Control
occurs, the average of the closing prices per Share for the last 20 trading days
of each completed calendar year in the Performance Period and the last 20
trading days ending immediately prior to the date of the Change in Corporate
Control, and (ii) if the determination date is the date of a Participant’s
Qualified Termination, the average of the closing prices per Share for the last
20 trading days of each completed calendar year in the Performance Period and
the last 20 trading days ending immediately prior to the date of the
Participant’s Qualified Termination. 

“Shares” means shares of common stock, par value $1.00 per share, of the
Company.

“Target Award” means a Participant’s target award, expressed in dollars, for the
Performance Period, as set forth in the Participant’s Award Notice.


3.                   ADMINISTRATION


(A)                 THE PROGRAM SHALL BE ADMINISTERED BY THE COMPENSATION
COMMITTEE IN ACCORDANCE WITH THE EQUITY PLAN.  THE COMPENSATION COMMITTEE SHALL
HAVE THE DISCRETIONARY AUTHORITY TO MAKE ALL DETERMINATIONS (INCLUDING, WITHOUT
LIMITATION, THE INTERPRETATION AND CONSTRUCTION OF THE PROGRAM AND THE
DETERMINATION OF RELEVANT FACTS) REGARDING THE ENTITLEMENT TO ANY AWARD

 

--------------------------------------------------------------------------------

 

 


HEREUNDER AND THE AMOUNT OF ANY AWARD TO BE PAID UNDER THE PROGRAM (INCLUDING
THE NUMBER OF SHARES OF RESTRICTED STOCK ISSUABLE TO ANY PARTICIPANT), PROVIDED
SUCH DETERMINATIONS ARE MADE IN GOOD FAITH AND ARE CONSISTENT WITH THE TERMS,
PURPOSE AND INTENT OF THE PROGRAM.  IN PARTICULAR, BUT WITHOUT LIMITATION AND
SUBJECT TO THE FOREGOING, THE COMPENSATION COMMITTEE SHALL HAVE THE AUTHORITY:


(I)                  TO SELECT PARTICIPANTS UNDER THE PROGRAM;


(II)                TO DETERMINE THE TARGET AWARD AND ANY FORMULA OR CRITERIA
FOR THE DETERMINATION OF THE TARGET AWARD FOR EACH PARTICIPANT AND TO DETERMINE
THE EARNED AWARD;


(III)              TO DETERMINE THE TERMS AND CONDITIONS, CONSISTENT WITH THE
TERMS OF THIS PROGRAM, WHICH SHALL GOVERN AWARD NOTICES AND ALL OTHER WRITTEN
INSTRUMENTS EVIDENCING AN AWARD HEREUNDER, INCLUDING THE WAIVER OR MODIFICATION
OF ANY SUCH CONDITIONS;


(IV)              TO ADOPT, ALTER AND REPEAL SUCH ADMINISTRATIVE RULES,
GUIDELINES AND PRACTICES GOVERNING THE PROGRAM AS IT SHALL FROM TIME TO TIME
DEEM ADVISABLE; AND


(V)                TO INTERPRET THE TERMS AND PROVISIONS OF THE PROGRAM AND ANY
AWARD GRANTED UNDER THE PROGRAM (AND ANY AWARD NOTICES OR OTHER AGREEMENTS
RELATING THERETO) AND TO OTHERWISE SUPERVISE THE ADMINISTRATION OF THE PROGRAM.


(B)                SUBJECT TO THE TERMS HEREOF, ALL DECISIONS MADE BY THE
COMPENSATION COMMITTEE IN GOOD FAITH PURSUANT TO THE PROGRAM SHALL BE FINAL,
CONCLUSIVE AND BINDING ON ALL PERSONS, INCLUDING THE COMPANY AND THE
PARTICIPANTS.  NO MEMBER OF THE COMPENSATION COMMITTEE, NOR ANY OFFICER OR
EMPLOYEE OF THE COMPANY ACTING ON BEHALF OF THE COMPENSATION COMMITTEE, SHALL BE
PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION, OR INTERPRETATION TAKEN OR MADE
IN GOOD FAITH WITH RESPECT TO THIS PROGRAM, AND ALL MEMBERS OF THE COMPENSATION
COMMITTEE AND EACH AND ANY OFFICER OR EMPLOYEE OF THE COMPANY ACTING ON THEIR
BEHALF SHALL, TO THE EXTENT PERMITTED BY LAW, BE FULLY INDEMNIFIED AND PROTECTED
BY THE COMPANY IN RESPECT OF ANY SUCH ACTION, DETERMINATION OR INTERPRETATION.


4.                   DETERMINATION OF AWARDS


(A)                 EACH PARTICIPANT’S AWARD NOTICE SHALL SPECIFY SUCH
PARTICIPANT’S TARGET AWARD.


(B)                THE PERCENTAGE OF 75 PERCENT OF A PARTICIPANT’S TARGET AWARD
THAT MAY BE EARNED FOR THE PERFORMANCE PERIOD SHALL BE DETERMINED BASED ON THE
WEIGHTED AVERAGE SCORE OF THE COMPANY FOR THE PERFORMANCE PERIOD WITH RESPECT TO
THE CORPORATE METRICS SET FORTH IN EXHIBIT A ATTACHED HERETO.


(I)                  DEPENDING ON THE WEIGHTED AVERAGE SCORE FOR THE CORPORATE
METRICS, THE PERCENTAGE OF 75 PERCENT OF A CLASS A PARTICIPANT’S TARGET AWARD
THAT MAY BE EARNED FOR THE PERFORMANCE PERIOD SHALL BE DETERMINED AS FOLLOWS:

Threshold

Target

High

Extraordinary

28.3%

100%

205.66%

266%

For performance between two different tiers, the percentage payable shall be
calculated using interpolation between tiers.


(II)                DEPENDING ON THE WEIGHTED AVERAGE SCORE FOR THE CORPORATE
METRICS, THE PERCENTAGE OF 75 PERCENT OF A CLASS B PARTICIPANT’S TARGET AWARD
THAT MAY BE EARNED FOR THE PERFORMANCE PERIOD SHALL BE DETERMINED AS FOLLOWS:

Threshold

Target

High

Extraordinary

40%

100%

150%

200%

For performance between two different tiers, the percentage payable shall be
calculated using interpolation between tiers.


(III)              DEPENDING ON THE WEIGHTED AVERAGE SCORE FOR THE CORPORATE
METRICS, THE PERCENTAGE OF 75 PERCENT OF A CLASS C PARTICIPANT’S TARGET AWARD
THAT MAY BE EARNED FOR THE PERFORMANCE PERIOD SHALL BE DETERMINED AS FOLLOWS:

Threshold

Target

High

Extraordinary

33.34%

100%

166.67%

216.67%

 

--------------------------------------------------------------------------------

 

 

For performance between two different tiers, the percentage payable shall be
calculated using interpolation between tiers.


(C)                 (I)            THE PERCENTAGE OF 25 PERCENT OF A CLASS A
PARTICIPANT’S TARGET AWARD THAT MAY BE EARNED FOR THE PERFORMANCE PERIOD SHALL
BE DETERMINED BASED ON THE COMPENSATION COMMITTEE’S ASSESSMENT OF INDIVIDUAL
PERFORMANCE AGAINST TARGETS PREVIOUSLY COMMUNICATED TO THE PARTICIPANT.  BASED
ON SUCH ASSESSMENT, THE PERCENTAGE OF 25 PERCENT OF SUCH PARTICIPANT’S TARGET
AWARD THAT MAY BE EARNED FOR THE PERFORMANCE PERIOD SHALL BE DETERMINED AS
FOLLOWS:

Threshold

Target

High

Extraordinary

28.3%

100%

205.66%

266%


(II)                THE PERCENTAGE OF 25 PERCENT OF A CLASS B PARTICIPANT’S
TARGET AWARD THAT MAY BE EARNED FOR THE PERFORMANCE PERIOD SHALL BE DETERMINED
BASED ON THE COMPENSATION COMMITTEE’S ASSESSMENT OF INDIVIDUAL PERFORMANCE
AGAINST TARGETS PREVIOUSLY COMMUNICATED TO THE PARTICIPANT.  BASED ON SUCH
ASSESSMENT, THE PERCENTAGE OF 25 PERCENT OF SUCH PARTICIPANT’S TARGET AWARD THAT
MAY BE EARNED FOR THE PERFORMANCE PERIOD SHALL BE DETERMINED AS FOLLOWS:

Threshold

Target

High

Extraordinary

40%

100%

150%

200%


(III)              THE PERCENTAGE OF 25 PERCENT OF A CLASS C PARTICIPANT’S
TARGET AWARD THAT MAY BE EARNED FOR THE PERFORMANCE PERIOD SHALL BE DETERMINED
BASED ON THE COMPENSATION COMMITTEE’S ASSESSMENT OF INDIVIDUAL PERFORMANCE
AGAINST TARGETS PREVIOUSLY COMMUNICATED TO THE PARTICIPANT.  BASED ON SUCH
ASSESSMENT, THE PERCENTAGE OF 25 PERCENT OF SUCH PARTICIPANT’S TARGET AWARD THAT
MAY BE EARNED FOR THE PERFORMANCE PERIOD SHALL BE DETERMINED AS FOLLOWS:

Threshold

Target

High

Extraordinary

33.34%

100%

166.67%

216.67%


5.                   CHANGE IN CORPORATE CONTROL.  IN THE EVENT THAT PRIOR TO
THE END OF THE PERFORMANCE PERIOD, A CHANGE IN CORPORATE CONTROL OCCURS, THEN
(I) THE PORTION OF EACH OUTSTANDING AWARD WHICH IS BASED ON THE CORPORATE
METRICS WILL BE DEEMED EARNED AS OF THE DATE OF SUCH CHANGE IN CORPORATE CONTROL
IN ACCORDANCE WITH THE COMPUTATION DESCRIBED IN SECTION 4(B) AS IF THE
PERFORMANCE PERIOD ENDED ON THE DAY PRIOR TO THE CONSUMMATION OF THE CHANGE IN
CORPORATE CONTROL (FOR THOSE CORPORATE METRICS CALCULATED ON AN ANNUAL BASIS,
THE MOST RECENT QUARTER ANNUALIZED WILL BE CONSIDERED), AND (II) THE PORTION OF
EACH OUTSTANDING AWARD WHICH IS BASED ON INDIVIDUAL PERFORMANCE WILL BE DEEMED
EARNED AT TARGET (OR SUCH HIGHER LEVEL AS DETERMINED BY THE COMPENSATION
COMMITTEE) AS OF THE DATE OF SUCH CHANGE IN CORPORATE CONTROL.  ANY SHARES
ISSUED TO SATISFY OUTSTANDING AWARDS SHALL BE FULLY VESTED AND NONFORFEITABLE.


6.                   TERMINATION OF PARTICIPANT’S EMPLOYMENT. 


(A)                 EXCEPT AS OTHERWISE SET FORTH IN A PARTICIPANT’S AWARD
NOTICE, IF A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY TERMINATES, THE PROVISION
OF THIS SECTION 6 SHALL GOVERN THE TREATMENT OF THE PARTICIPANT’S AWARD
EXCLUSIVELY, REGARDLESS OF THE PROVISION OF ANY EMPLOYMENT, CHANGE IN CONTROL OR
OTHER AGREEMENT OR ARRANGEMENT TO WHICH THE PARTICIPANT IS A PARTY, OR ANY
TERMINATION OR SEVERANCE POLICIES OF THE COMPANY THEN IN EFFECT, WHICH SHALL BE
SUPERSEDED BY THIS PROGRAM.


(B)                IN THE EVENT OF TERMINATION OF A PARTICIPANT’S EMPLOYMENT BY
REASON OF A QUALIFIED TERMINATION PRIOR TO THE END OF THE PERFORMANCE PERIOD,
THEN (I) THE COMPENSATION COMMITTEE SHALL DETERMINE THE PORTION OF THE
PARTICIPANT’S OUTSTANDING AWARD WHICH IS BASED ON THE CORPORATE METRICS IN
ACCORDANCE WITH THE COMPUTATION DESCRIBED IN SECTION 4(B) AS IF THE PERFORMANCE
PERIOD ENDED ON THE CALENDAR QUARTER END IMMEDIATELY PRECEDING THE DATE OF THE
PARTICIPANT’S QUALIFIED TERMINATION (FOR THOSE CORPORATE METRICS CALCULATED ON
AN ANNUAL BASIS, THE MOST RECENT QUARTER ANNUALIZED WILL BE CONSIDERED), AND
(II) THE COMPENSATION COMMITTEE SHALL DETERMINE THE PORTION OF THE PARTICIPANT’S
OUTSTANDING AWARD WHICH IS BASED ON INDIVIDUAL PERFORMANCE AS OF THE DATE OF THE
PARTICIPANT’S QUALIFIED TERMINATION; PROVIDED, HOWEVER, THAT THE EARNED AWARD OF
SUCH TERMINATED PARTICIPANT FOR THE PERFORMANCE PERIOD SHALL BE MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF FULL AND PARTIAL MONTHS
IN WHICH THE PARTICIPANT WAS EMPLOYED BY THE COMPANY IN THE PERFORMANCE PERIOD
AND THE DENOMINATOR OF WHICH SHALL BE 36.  THE PRO-RATED EARNED AWARD SHALL BE
PAID OUT IN SHARES THAT ARE NOT SUBJECT TO ANY RISK OF FORFEITURE.  SUCH
TERMINATED PARTICIPANT SHALL ALSO RECEIVE A CASH PAYMENT IN AN AMOUNT DETERMINED
PURSUANT TO THE PROVISIONS OF SECTION 7(B) BUT TAKEN INTO ACCOUNT ONLY DIVIDENDS
THROUGH THE DATE OF THE QUALIFIED TERMINATION.


(C)                 IN THE EVENT OF TERMINATION OF A PARTICIPANT’S EMPLOYMENT BY
REASON OF A QUALIFIED TERMINATION AFTER THE END OF THE PERFORMANCE PERIOD, ANY
RESTRICTED STOCK GRANTED TO THE PARTICIPANT UNDER THIS PROGRAM SHALL BECOME
FULLY VESTED AND NONFORFEITABLE.


 

 

--------------------------------------------------------------------------------

 

 


(D)                IN THE EVENT OF A TERMINATION OF A PARTICIPANT’S EMPLOYMENT
FOR ANY REASON OTHER THAN A QUALIFIED TERMINATION PRIOR TO THE END OF THE
PERFORMANCE PERIOD, EXCEPT AS OTHERWISE SET FORTH IN THE PARTICIPANT’S AWARD
NOTICE, THE AWARD HELD BY THE PARTICIPANT FOR THE PERFORMANCE PERIOD SHALL,
WITHOUT PAYMENT OF ANY CONSIDERATION BY THE COMPANY, AUTOMATICALLY AND WITHOUT
NOTICE TERMINATE, BE FORFEITED AND BE AND BECOME NULL AND VOID, AND NEITHER THE
PARTICIPANT NOR ANY OF HIS OR HER SUCCESSORS, HEIRS, ASSIGNS, OR PERSONAL
REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER RIGHTS OR INTERESTS IN SUCH
AWARD.  IN THE EVENT OF A TERMINATION OF A PARTICIPANT’S EMPLOYMENT FOR ANY
REASON OTHER THAN A QUALIFIED TERMINATION AFTER THE END OF THE PERFORMANCE
PERIOD, EXCEPT AS OTHERWISE SET FORTH IN THE PARTICIPANT’S RESTRICTED STOCK
AWARD AGREEMENT, ANY SHARES OF RESTRICTED STOCK GRANTED UNDER SECTION 7 THAT
REMAIN SUBJECT TO RISK OF FORFEITURE SHALL BE FORFEITED.


7.                   PAYMENT OF AWARDS. 


(A)                 AS SOON AS PRACTICABLE FOLLOWING THE END OF THE PERFORMANCE
PERIOD, THE COMPENSATION COMMITTEE SHALL DETERMINE THE SIZE OF EACH
PARTICIPANT’S EARNED AWARD, IF ANY, WITH RESPECT TO THE PERFORMANCE PERIOD (WITH
THE DATE OF SUCH DETERMINATION BEING REFERRED TO AS THE “ISSUANCE DATE”).  IN NO
EVENT SHALL THE ISSUANCE DATE WITH RESPECT TO THE PERFORMANCE PERIOD BE LATER
THAN 74 DAYS AFTER THE END OF THE PERFORMANCE PERIOD; PROVIDED THAT (I) IN THE
CASE OF THE PERFORMANCE PERIOD THAT ENDS UPON A CHANGE IN CORPORATE CONTROL, THE
ISSUANCE DATE SHALL BE NO LATER THAN IMMEDIATELY PRIOR TO THE CONSUMMATION OF
THE CHANGE IN CORPORATE CONTROL, AND (II) IN THE CASE OF A DETERMINATION
REQUIRED BY SECTION 6(B), THE ISSUANCE DATE SHALL BE NO LATER THAN 74 DAYS AFTER
THE DATE OF THE PARTICIPANT’S QUALIFIED TERMINATION.


(B)                ON THE ISSUANCE DATE, THE COMPANY SHALL ISSUE TO EACH
PARTICIPANT (OR SUCH PARTICIPANT’S ESTATE OR BENEFICIARY, IF APPLICABLE) A
NUMBER OF SHARES OF RESTRICTED STOCK EQUAL TO THE DOLLAR VALUE OF THE EARNED
AWARD DIVIDED BY THE SHARE PRICE.  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 5
AND 6, ONE-THIRD OF SUCH SHARES SHALL BE IMMEDIATELY VESTED AND NONFORFEITABLE,
ONE-THIRD OF SUCH SHARES SHALL BECOME FULLY VESTED AND NONFORFEITABLE ON
DECEMBER 31, 2016, AND ONE-THIRD OF SUCH SHARES SHALL BECOME FULLY VESTED AND
NONFORFEITABLE ON DECEMBER 31, 2017, SUBJECT TO CONTINUED EMPLOYMENT OF THE
PARTICIPANT THROUGH EACH SUCH DATE.  ON THE ISSUANCE DATE FOR THE PERFORMANCE
PERIOD, THE COMPANY SHALL ALSO PAY IN CASH TO EACH PARTICIPANT (OR SUCH
PARTICIPANT’S ESTATE OR BENEFICIARY, IF APPLICABLE) AN AMOUNT EQUAL TO THE
DIVIDEND VALUE FOR THE PERFORMANCE PERIOD MULTIPLIED BY THE NUMBER OF SHARES
ISSUED PURSUANT TO THE PRECEDING SENTENCE.


8.                   ADJUSTMENTS.  WITHOUT DUPLICATION WITH THE PROVISIONS OF
SECTION 3 OF THE EQUITY PLAN, IF (I) THE COMPANY SHALL AT ANY TIME BE INVOLVED
IN A MERGER, CONSOLIDATION, DISSOLUTION, LIQUIDATION, REORGANIZATION, EXCHANGE
OF SHARES, SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR SHARES OF THE
COMPANY OR A TRANSACTION SIMILAR THERETO, (II) ANY STOCK DIVIDEND, STOCK SPLIT,
REVERSE STOCK SPLIT, STOCK COMBINATION, RECLASSIFICATION, RECAPITALIZATION, OR
OTHER SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, OR ANY
DISTRIBUTION TO HOLDERS OF SHARES OTHER THAN ORDINARY CASH DIVIDENDS, SHALL
OCCUR OR (III) ANY OTHER EVENT SHALL OCCUR WHICH IN THE JUDGMENT OF THE
COMPENSATION COMMITTEE NECESSITATES ACTION BY WAY OF ADJUSTING THE TERMS OF THE
PROGRAM, THEN AND IN THAT EVENT, THE COMPENSATION COMMITTEE SHALL TAKE SUCH
ACTION AS SHALL BE NECESSARY TO MAINTAIN THE PARTICIPANTS’ RIGHTS HEREUNDER SO
THAT THEY ARE SUBSTANTIALLY THE SAME RIGHTS EXISTING UNDER THIS PROGRAM PRIOR TO
SUCH EVENT.


9.                   RESTRICTIONS AND CONDITIONS.  SUBJECT TO THE PROVISIONS OF
THE EQUITY PLAN AND THIS PROGRAM, EXCEPT AS MAY OTHERWISE BE PERMITTED BY THE
COMPENSATION COMMITTEE, A PARTICIPANT SHALL NOT BE PERMITTED VOLUNTARILY OR
INVOLUNTARILY TO SELL, ASSIGN, TRANSFER, OR OTHERWISE ENCUMBER OR DISPOSE OF THE
RESTRICTED STOCK OR AN AWARD; PROVIDED THAT THE FOREGOING RESTRICTION SHALL NOT
APPLY TO SHARES ACTUALLY ISSUED TO A PARTICIPANT PURSUANT TO SECTION 7 ABOVE
THAT ARE NO LONGER SUBJECT TO A RISK OF FORFEITURE.


10.               WITHHOLDING OF TAX.  EACH PARTICIPANT SHALL, NOT LATER THAN
THE DATE AS OF WHICH VESTING OR PAYMENT IN RESPECT OF AN AWARD BECOMES A TAXABLE
EVENT FOR FEDERAL INCOME TAX PURPOSES, PAY TO THE COMPANY OR MAKE ARRANGEMENTS
SATISFACTORY TO THE COMPANY FOR PAYMENT OF ANY FEDERAL, STATE AND LOCAL TAXES
REQUIRED BY LAW TO BE WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT.  THE COMPANY
SHALL HAVE THE AUTHORITY TO CAUSE THE REQUIRED MINIMUM TAX WITHHOLDING
OBLIGATION TO BE SATISFIED BY WITHHOLDING A NUMBER OF SHARES TO BE ISSUED TO A
PARTICIPANT WITH AN AGGREGATE FAIR MARKET VALUE THAT WOULD SATISFY THE
WITHHOLDING AMOUNT DUE.  THE COMPANY’S OBLIGATION TO DELIVER STOCK CERTIFICATES
(OR EVIDENCE OF BOOK ENTRY) TO ANY PARTICIPANT IS SUBJECT TO AND CONDITIONED ON
TAX WITHHOLDING OBLIGATIONS BEING SATISFIED BY SUCH PARTICIPANT.


11.               MISCELLANEOUS. 


(A)                AMENDMENT AND TERMINATION.  THE COMPANY RESERVES THE RIGHT TO
AMEND OR TERMINATE THE PROGRAM AT ANY TIME IN ITS DISCRETION WITHOUT THE CONSENT
OF ANY PARTICIPANT, BUT NO SUCH AMENDMENT SHALL ADVERSELY AFFECT THE RIGHTS OF
THE PARTICIPANTS WITH REGARD TO OUTSTANDING AWARDS.


(B)               NO CONTRACT FOR CONTINUING SERVICES.  THIS PROGRAM SHALL NOT
BE CONSTRUED AS CREATING ANY CONTRACT FOR CONTINUED SERVICES BETWEEN THE COMPANY
OR ANY OF ITS SUBSIDIARIES AND ANY PARTICIPANT AND NOTHING HEREIN CONTAINED
SHALL GIVE ANY PARTICIPANT THE RIGHT TO BE RETAINED AS AN EMPLOYEE OR CONSULTANT
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 

 

--------------------------------------------------------------------------------

 

 


(C)                GOVERNING LAW.  THE PROGRAM AND EACH AWARD NOTICE AWARDED
UNDER THE PROGRAM SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED THE LAWS OF
THE STATE OF OHIO, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF SUCH
STATE.


(D)               CONSTRUCTION.  WHEREVER APPROPRIATE, THE USE OF THE MASCULINE
GENDER SHALL BE EXTENDED TO INCLUDE THE FEMININE AND/OR NEUTER OR VICE VERSA;
AND THE SINGULAR FORM OF WORDS SHALL BE EXTENDED TO INCLUDE THE PLURAL; AND THE
PLURAL SHALL BE RESTRICTED TO MEAN THE SINGULAR.


(E)                HEADINGS.  THE SECTION HEADINGS AND SECTION NUMBERS ARE
INCLUDED SOLELY FOR EASE OF REFERENCE.  IF THERE IS ANY CONFLICT BETWEEN SUCH
HEADINGS OR NUMBERS AND THE TEXT OF THIS PROGRAM, THE TEXT SHALL CONTROL.


(F)                EFFECT ON OTHER PLANS.  NOTHING IN THIS PROGRAM SHALL BE
CONSTRUED TO LIMIT THE RIGHTS OF PARTICIPANTS UNDER THE COMPANY’S OR ITS
SUBSIDIARIES’ BENEFIT PLANS, PROGRAMS OR POLICIES.

 

 

--------------------------------------------------------------------------------

 